


110 HR 7126 IH: HOME

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7126
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide stability to the housing market in the United
		  States by providing diligent notice and options to homeowners facing the risk
		  of foreclosure, providing alternatives to the homeowner and mortgagee that can
		  assist in the retention of the home while meeting the financial obligations to
		  ensure that the mortgagee will be made whole, and providing protections to
		  renters of properties subject to mortgages in foreclosure, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Options Made Effective
			 Act or the HOME
			 Act.
		2.Requirement to
			 file notice of default before foreclosureNotwithstanding any provision of State law,
			 no judicial or nonjudicial foreclosure may be initiated with respect to any
			 covered residential mortgage (as such term is defined in section 14)
			 unless—
			(1)the mortgagee has
			 filed for record, in the appropriate public office for filing or recordation of
			 interests in or against real property for the State or jurisdiction in which
			 the property subject to the mortgage is located, a notice of default that
			 includes—
				(A)a statement
			 identifying the covered residential mortgage, the name or names of the
			 mortgagor and mortgagee, and the book and page, or instrument number, if
			 applicable, where the mortgage is recorded or a description of the property
			 subject to the mortgage;
				(B)a statement that a
			 breach of the obligation under the mortgage has occurred;
				(C)a statement
			 setting forth the nature of each breach actually known to the mortgagee and of
			 the mortgagee’s election to sell or cause to be sold the property to satisfy
			 that obligation and any other obligation secured by the mortgage that is in
			 default; and
				(D)a declaration from the mortgagee
			 that—
					(i)the mortgagee has complied with section 4
			 (relating to direct contact with the borrower to provide foreclosure avoidance
			 options);
					(ii)the
			 mortgagee has used due diligence, in accordance with the requirements of
			 section 5, to contact the borrower; or
					(iii)the borrower has
			 surrendered the property to the mortgagee; and
					(2)the 90-day period
			 beginning upon the filing of the notice of default has expired.
			3.Requirements for
			 filing notice of defaultNotwithstanding any provision of State law,
			 a mortgagee may not file notice of default, as required under section 2(1),
			 with respect to any covered residential mortgage unless—
			(1)the mortgagee has complied with the
			 requirements of section 4 (relating to direct contact with the borrower to
			 provide foreclosure avoidance options) and the 30-day period beginning upon
			 compliance with all requirements of section 4 has expired;
			(2)the mortgagee has used due diligence, in
			 accordance with the requirements of section 5, to contact the borrower and the
			 30-day period beginning upon compliance by the mortgagee with all requirements
			 of such section has expired; or
			(3)the borrower has surrendered the property
			 to the mortgagee.
			4.Direct contact
			 with borrower to provide foreclosure avoidance options
			(a)In
			 generalA mortgagee for a
			 covered residential mortgage complies with the requirements of this section
			 only if the mortgagee has taken all of the following actions:
				(1)Direct
			 contactThe mortgagee has made direct contact with the borrower
			 via service, in person, or by telephone and notified the borrower—
					(A)that the borrower
			 has a right to request a meeting with the mortgagee for the purpose of
			 assessing the borrower’s financial situation and providing options for the
			 borrower to avoid foreclosure, which may be held contemporaneously with or
			 subsequent to such contact at the option of the borrower; and
					(B)of the toll-free telephone number made
			 available by the Department of Housing and Urban Development to locate a
			 housing counseling agency certified by the Department.
					(2)Assessment of
			 financial condition and options to avoid foreclosure
					(A)In
			 generalIf requested by the
			 borrower, the mortgagee has conducted a meeting with the borrower, not later
			 than 14 days after the request was made, during which the mortgagee has
			 provided the borrower with an assessment of the borrower’s financial situation
			 and options for the borrower to avoid foreclosure.
					(B)Telephone
			 meetingsA meeting required under this paragraph may be conducted
			 by telephone.
					(C)TimingA mortgagee may comply with the
			 requirements for a meeting under this paragraph by fulfilling such requirements
			 upon making contact with the borrower in accordance with paragraph (1) or by
			 holding a subsequent meeting.
					(D)Borrower’s use
			 of designee
						(i)AuthorityA borrower may designate a housing
			 counseling agency certified by the Department of Housing and Urban Development,
			 attorney, or other advisor to discuss options for the borrower to avoid
			 foreclosure with the mortgagee.
						(ii)ProcedureTo
			 designate a housing counseling agency certified by the Department of Housing
			 and Urban Development for purposes of this subparagraph, a borrower shall send
			 a notarized letter to the mortgagee stating that the borrower has designated
			 such a counselor to discuss options to foreclosure.
						(iii)Borrower
			 responsibility for final decisionNotwithstanding the designation
			 of any housing counseling agency by a borrower pursuant to this subparagraph,
			 the mortgagee may not accept a final determination regarding acceptance or
			 denial of any loan modification or workout plan offered to the borrower except
			 directly from the borrower.
						(3)Loan
			 modifications and workout plansAny loan modification or workout plan
			 offered by the mortgagee to the borrower under a covered residential mortgage
			 pursuant to contact or meetings required under this section shall be an offer
			 that—
					(A)fulfills payment of the principal
			 obligation of the mortgage; and
					(B)minimizes the loss
			 of the mortgagee.
					(b)Participation of
			 loss mitigation personnelAny loss mitigation personnel of a
			 mortgagee may participate by telephone during any contact required by this
			 section.
			5.Due
			 diligence in attempting To contact borrower
			(a)In
			 generalThe mortgagee for a
			 covered residential mortgage shall be considered for purposes of section
			 2(a)(2) to have used due diligence in accordance with this section to contact
			 the borrower under the mortgage only if the mortgagee complies with the
			 following requirements:
				(1)First
			 attemptThe mortgagee shall send to the borrower at the address
			 of the property subject to the mortgage and all other addresses of the borrower
			 known to the mortgagee, by first-class mail, a letter that—
					(A)states that the
			 borrower is delinquent on payments due under the mortgage;
					(B)instructs the
			 borrower to contact the mortgagee to discuss options to avoid
			 foreclosure;
					(C)includes an
			 address and telephone number at which to contact the mortgagee; and
					(D)includes the
			 toll-free telephone number made available by the Department of Housing and
			 Urban Development to locate a housing counseling agency certified by the
			 Department.
					(2)Follow-up
			 contactAfter the letter required under paragraph (1) has been
			 sent, the mortgagee shall attempt to contact the borrower by telephone at least
			 three times at different hours and on different days by calling any and all
			 telephone numbers for the borrower that the mortgagee has on file and, if
			 contact is made, shall provide the information specified in subparagraphs (A)
			 through (D) of paragraph (1).
				(3)Contact by
			 certified mailIf the
			 borrower does not contact the mortgagee within 10 days after the telephone call
			 requirements of paragraph (2) have been satisfied/ the mortgagee complies with
			 paragraph (2) but is unable to provide the borrower by telephone with the
			 information specified in subparagraphs (A) through (D) of paragraph (1), the
			 mortgagee shall send to the borrower at the address of the property subject to
			 the mortgage and all other addresses of the borrower known to the mortgagee, by
			 certified mail, with return receipt requested, a letter that contains the
			 information specified in subparagraphs (A) through (D) of paragraph (1).
				(4)Process
			 serverIf the borrower does not contact the mortgagee within 14
			 days after the certified letter is sent pursuant to paragraph (3), or the
			 certified letter is returned to the mortgagee marked return to
			 sender, the mortgagee shall utilize the services of a private process
			 server to deliver the contents of the certified letter to the borrower.
				(5)Web
			 postingIf the mortgagee maintains or has a location on the World
			 Wide Web, the mortgagee shall post a prominent link on the homepage of such
			 website to the following information:
					(A)A list of
			 financial documents that borrowers in default should collect and be prepared to
			 present to the mortgagee when discussing options for avoiding
			 foreclosure.
					(B)A toll-free
			 telephone number by which borrowers who wish to discuss options for avoiding
			 foreclosure may discuss such options with the mortgagee.
					(C)The toll-free telephone number made
			 available by the Department of Housing and Urban Development to locate a
			 housing counseling agency certified by the Department.
					(6)Direct
			 contactIf, before the
			 expiration of the 30-day period beginning upon compliance by the mortgagee with
			 all requirements of this section, the borrower requests a meeting with the
			 mortgagee for the purpose of assessing the borrower’s financial situation and
			 providing options for the borrower to avoid foreclosure—
					(A)the mortgagee
			 shall conduct such a meeting with the borrower in accordance with the
			 requirements of paragraphs (2) and (3) of section 4(a); and
					(B)for purposes of
			 section 3(1), the mortgagee shall be considered to have complied with section 4
			 upon completion of the requirements under subparagraph (A) of this
			 paragraph.
					(b)Authority To
			 charge feesThe mortgagee under a covered residential mortgage
			 entered into after the date of the enactment of this Act may assess a fee to
			 the borrower in an amount such the aggregate of such fees for all covered
			 mortgages entered into by such mortgagee does not exceed the amount reasonably
			 estimated to be necessary to cover the costs of actions taken pursuant to
			 paragraphs (1) through (5) of subsection (a) with respect to all covered
			 residential mortgages of such mortgagee.
			6.Duties regarding
			 loan modifications and workout plans
			(a)Duties of loan
			 servicersAny duty any
			 servicer of covered residential mortgages may have to maximize net present
			 value under their pooling and servicing agreements relating to such mortgages
			 is owed to all parties in a loan pool, not to any particular parties, and a
			 servicer of such mortgages acts in the best interests of all parties if the
			 servicer agrees to or implements a loan modification or workout plan for such
			 any such a mortgage for which both of the following apply:
				(1)The mortgage is in
			 payment default, or payment default is reasonably foreseeable.
				(2)Anticipated
			 recovery under the loan modification or workout plan relating to the mortgage
			 exceeds the anticipated recovery through foreclosure on a net present value
			 basis.
				(b)Offering of
			 workoutsThe mortgagee for a covered residential mortgage
			 described in subsection (a) shall offer the borrower a loan modification or
			 workout plan in accordance with section 4.
			7.Accurate credit
			 reporting
			(a)Reporting of
			 subsequent mortgage paymentsIn the case of any covered residential
			 mortgage for which any loan modification or workout plan has been negotiated
			 between the borrower and the mortgagee and agreed to or implemented, any
			 payments due under the mortgage after such agreement or implementation made on
			 time and pursuant to the loan modification or workout plan shall be reported to
			 the appropriate consumer reporting agency described in section 603(p) of the
			 Fair Credit Reporting Act and included in the consumer file for such borrower
			 at such agency and in any consumer report (as defined in section 603 of the
			 Fair Credit Reporting Act) prepared from such file.
			(b)Rule of
			 constructionThis section may not be construed to authorize the
			 omission, from any consumer file or consumer report for any borrower under a
			 covered residential mortgage, of any delinquent payments due under the mortgage
			 before or after agreement to or implementation of any loan modification or
			 workout plan for the mortgage.
			8.Loan modification
			 or workout plan
			(a)Inclusion of
			 provisionAny covered residential mortgage agreement that is
			 entered into after the date of the enactment of this Act shall contain a
			 provision that—
				(1)grants the borrower
			 under the mortgage and the mortgagee the right to negotiate a loan modification
			 or workout plan if—
					(A)the mortgage is in
			 payment default or payment default is reasonably foreseeable; or
					(B)in the case of a
			 mortgagee, the anticipated recovery under a loan workout plan exceeds the
			 anticipated recovery through foreclosure on a net present value basis;
			 and
					(2)requires that any such loan modification or
			 workout plan offered or agreed to comply with the requirements under section
			 4(a)(3).
				(b)Deposit of
			 paymentIf the borrower under a covered residential mortgage
			 agrees to a loan modification or workout plan for the mortgage, pursuant to a
			 provision included in a mortgage agreement pursuant to subsection (a) of this
			 section or pursuant to or pursuant to section 4(a), any payments due under the
			 mortgage made pursuant to the loan modification or workout plan shall be
			 deposited directly into the account of the mortgagee.
			(c)Rule of
			 constructionThis section may not be construed to require the
			 mortgagee for any covered residential mortgage to reduce the principal amount
			 due under the mortgage, or to prevent the mortgagee from taking action to
			 minimize the mortgagee’s financial loss.
			9.Application of
			 partial payments
			(a)Separate
			 accountThe mortgagee for a covered residential mortgage may not
			 refuse, and shall credit to the account of the borrower under such mortgage,
			 any partial payments of amounts due under the mortgage.
			(b)Effect on
			 foreclosureAcceptance of partial payments by the mortgagee for a
			 covered residential mortgage shall not affect determination of default under
			 the mortgage.
			10.Rights of
			 renters in foreclosure
			(a)In
			 generalIn the case of any
			 foreclosure of any covered residential mortgage for a property:
				(1)Right to occupy
			 propertyAny successor in
			 interest in such property pursuant to the foreclosure shall assume such
			 interest subject to the rights of any tenant of the property under the
			 authority of a lease entered into before the initiation of such foreclosure to
			 occupy the property until the end of the remaining term of the lease or the
			 eviction pursuant only to a notice of eviction served on such tenant after the
			 expiration of the 6-month period beginning upon foreclosure of the mortgage,
			 whichever occurs first.
				(2)Notice to tenant
			 of saleUpon posting a notice
			 of sale pursuant to foreclosure, the mortgagee shall immediately inform any
			 tenant of the property under the authority of a lease entered into before the
			 initiation of such foreclosure that the property may be sold in connection with
			 such foreclosure, and the mortgagee shall inform any such tenant of the date,
			 time, and location of such sale if that information is known upon the posting
			 of notice of sale.
				(3)Requirement to
			 use due diligence to contact tenantThe mortgagee shall use due diligence, in
			 accordance with the requirements of subsection (b), to contact each tenant of
			 the property under the authority of a lease entered into before the initiation
			 of such foreclosure.
				(b)Due diligence To
			 contact tenantThe mortgagee
			 for a covered residential mortgage shall be considered for purposes of
			 subsection (a)(3) to have used due diligence in accordance with this subsection
			 to contact the tenant of the property subject to a covered residential mortgage
			 that is being foreclosed only if the mortgagee sends to the tenant at the
			 address of the property subject to the mortgage, by certified mail, with return
			 receipt requested, a letter that contains the following information:
				(1)A
			 statement that the property may be sold at a foreclosure sale.
				(2)A statement that such tenant may be evicted
			 pursuant only to a notice of eviction served on such tenant after the
			 expiration of the 6-month period beginning upon foreclosure of the
			 mortgage.
				(3)A statement that the tenant should contact
			 the borrow under the mortgage or the landlord regarding the foreclosure and
			 continued residence in the property.
				(4)An address and
			 telephone number at which to contact the borrower or landlord.
				(c)Rule of
			 constructionNothing in this
			 section may be construed to prevent any successor in interest in a property
			 pursuant to foreclosure on a covered residential mortgage from entering into,
			 with any tenant of the property under the authority of a lease entered into
			 before such foreclosure, a new lease for the property or from honoring or
			 extending such previous lease.
			11.Requirement to
			 file notice of sale before foreclosure saleNotwithstanding any provision of State law,
			 in the case of any covered residential mortgage for which any judicial or
			 non-judicial foreclosure has been initiated, no sale of the property subject to
			 such mortgage may be initiated unless—
			(1)the mortgagee has
			 filed for record, in the appropriate public office for filing or recordation of
			 interest in or against real property for the State or jurisdiction in which the
			 property subject to the mortgage is located, a notice of sale that
			 includes—
				(A)a statement that a
			 notice of default required under section 2 was filed;
				(B)a declaration that
			 the mortgagee has complied with the requirements under section 3 (relating to
			 requirements for filing notice of default);
				(C)identification of
			 the time, place, and location of the foreclosure auction or sale; and
				(D)an address and telephone number at which to
			 contact the mortgagee; and
				(2)a
			 copy of the notice filed under paragraph (1)—
				(A)is posted on the
			 property to subject to the foreclosure sale for the 21-day period ending upon
			 such sale;
				(B)published in a
			 daily or weekly publication having wide circulation in the area in which the
			 property is located not less than once a week during the 3-week period ending
			 upon such sale; and
				(C)is mailed to the
			 borrower not less than 20 days before the sale and to any other party that
			 requests the mortgagee to provide such notice.
				12.Administrative
			 enforcementCompliance with
			 the requirements of this Act shall be enforced in the same manner and by the
			 same means that compliance with the requirements imposed under the Truth in
			 Lending Act are enforced under section 108 of such Act (15 U.S.C. 1607).
		13.PreemptionThis Act shall not preempt any provision of
			 State law that provides greater protection to borrowers under residential
			 mortgages.
		14.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Covered
			 residential mortgageThe term
			 covered residential mortgage means a mortgage that is a first or
			 subsequent lien on residential real property (including individual units of
			 condominiums and cooperatives) that is designed principally for the occupancy
			 of from one to four families and is used as a residence of the borrower under
			 the mortgage.
			(2)MortgageeThe term mortgagee includes,
			 with respect to a mortgage, any beneficiary or authorized agent of the
			 mortgagee.
			(3)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			15.Inapplicability
			 and effective date
			(a)InapplicabilityThis Act shall not apply to any covered
			 residential mortgage—
				(1)for which the
			 mortgagee has filed notice of default before the date of the enactment of this
			 Act;
				(2)secured by a lien
			 on property that the borrower has surrendered, as evidenced by a written
			 confirmation of the surrender or delivery of the keys to the property to the
			 mortgagee; or
				(3)the borrower under
			 which has filed for bankruptcy and for which the proceedings have not been
			 finalized.
				(b)Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act.
			
